     Case 2:20-cv-00659-WKW-CSC Document 7 Filed 12/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

KENNETH BERRY, #217203,                  )
                                         )
             Plaintiff,                  )
                                         )
     v.                                  )      CASE NO. 2:20-CV-659-WKW
                                         )                [WO]
WARDEN BUTLER, et al.,                   )
                                         )
             Defendants.                 )

                                    ORDER

      On November 16, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 6.) Upon an independent review

of the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 4th day of December, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
